[Cite as State v. Campbell, 2011-Ohio-3784.]



                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                                 :       APPEAL NO. C-100705
                                                       TRIAL NO. B-0808031
          Respondent-Appellee,                 :

        vs.                                    :           D E C I S I O N.

WILLIAM CAMPBELL,                              :

          Petitioner-Appellant.                :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Dismissed

Date of Judgment Entry on Appeal: August 3, 2011



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Philip R. Cummings,
Assistant Prosecuting Attorney, for Respondent-Appellee,

William Campbell, pro se.




Please note: we have removed this case from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




Per Curiam.

        {¶1}    Petitioner-appellant William Campbell appeals from the Hamilton

County Common Pleas Court’s judgment denying his petition for postconviction relief.

He presents on appeal two assignments of error challenging the denial of his petition

without a hearing.      We dismiss the appeal because, without findings of fact and

conclusions of law, the entry denying his postconviction petition is not a final

appealable order.

        {¶2}    Campbell was convicted upon jury verdicts finding him guilty of

aggravated vehicular homicide and operating a vehicle under the influence of alcohol.

In his direct appeal to this court, we affirmed his convictions.1 His appeal of our

decision is pending before the Ohio Supreme Court.

        {¶3}    Campbell also sought relief from his convictions in a timely filed R.C.

2953.21 petition for postconviction relief. The common pleas court denied the petition,

and this appeal followed.

        {¶4}    When dismissing or denying a timely filed postconviction petition, a

common pleas court must make and file findings of fact and conclusions of law.2 An

entry dismissing or denying a postconviction petition “is incomplete and, thus, does not

commence the running of the period for filing an appeal therefrom” if the entry does

not contain findings of fact and conclusions of law, or if it does not otherwise apprise

the petitioner of the basis for the decision or permit meaningful appellate review.3




1See State v. Campbell (Mar. 4, 2011), 1st Dist. No. C-090875.
2 See R.C. 2953.21(C) and (G); State v. Lester (1975), 41 Ohio St.2d 51, 322 N.E.2d 656, paragraph
two of the syllabus.
3 State v. Mapson (1982), 1 Ohio St.3d 217, 218, 438 N.E.2d 910; see State ex rel. Carrion v.

Harris (1988), 40 Ohio St.3d 19, 19-20, 530 N.E.2d 1330.


                                                2
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    The entry denying Campbell’s postconviction petition did not include

findings of fact and conclusions of law. Nor does the entry otherwise apprise Campbell

of the basis for the court’s decision or permit meaningful appellate review. Therefore,

the entry is not a final appealable order. Accordingly, we dismiss Campbell’s appeal.

                                                                     Appeal dismissed.

DINKELACKER, P.J., HILDEBRANDT and FISCHER, JJ.


Please Note:
       The court has recorded its own entry on the date of the release of this
decision.




                                           3